Title: To Alexander Hamilton from Joseph Howell, Junior, 27 September 1794
From: Howell, Joseph, Jr.
To: Hamilton, Alexander


W. D. Accountants OfficeSeptember 27th. 1794
Sir
In pursuance of your request as noted in my letter of Yesterday I have the honor to inform you that the sum required is contemplated to be expended for buildings, repairs and articles directed to be made and purchased by the President the sum of



Dollars 5000


For the pay of the Army & for bounties to recruits
3000


 "  Subsistence of Officers
1000


 "  Incidental & Contingent expences
   1000



Dollars 10000


The Treasurer informs me that he has in his hands as Agent for the Department of War the sum of three hundred and ninety dollars & 69 Cts.
I am Sir &c
Joseph Howell
The Secty of the Treasury
